Reinhard, J.
The appellee sued the appellant on a policy of fire insurance. There was an answer of general denial. The cause was tried by the court, and there was a finding for appellee.
A motion for a new trial was overruled.
We are asked to reverse the cause on the evidence. Appellee’s counsel insist that we cannot decide the point urged because the bill of exceptions affirmatively shows that the evidence is not all in the record. We have examined the record and found that evidence material to the determination of the merits of the questions in issue, which was introduced at the trial, is omitted from the bill of exceptions. When this is the case, the omission will preclude the consideration of the question attempted to be presented, unless it appear affirmatively that the omitted evidence is not necessary to the determination of such question. Am. Fire Ins. Co. v. Sisk, 9 Ind. App. 305; Lyon v. Davis, 111 Ind. 384; Gish v. Gish, 7 Ind. App. 104.
We are unable to say that the omitted evidence is of that character.
Judgment affirmed.